DETAILED ACTION
The action is responsive to the communications filed on 02/09/2021. Claims 1-20 are pending in the case. Claims 1, 10 and 18 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Behr et al. (US Patent Pub. No. 20160147728 A1) discloses receiving an asset data bundle associated with a 3D asset, identifying a subset of comments to display in the UI, generating a customized UI comprising the comments, displaying the 3D asset and receiving input on the 3D asset via the customized UI and transmitting the input to a server or database.
Kofman et al. (US Patent Pub. No. 20180189255 A1) discloses generating preventing access to certain UI commands for a content asset based on a production function associated with the user who created the content asset.
Chen et al. (US Patent Pub. No. 20170053455 A1) discloses adding annotations to animated content assets at a specific time in the animation where the user selects the specific time by interacting with a UI timeline.
Powderly et al. (US Patent Pub. No. 20170337742 A1) discloses displaying a subset of UI element to a user based on contextual information about the user and his/her environment.
However the features of a subset of identifying, based on an aspect of the asset data bundle, a subset of user interface elements of a plurality of user interface elements that are manipulatable to generate the 3D production asset when taken in the context of the claims as a whole, were not found in the prior art teachings.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313)446-6549.  The examiner can normally be reached on Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL SAMWEL/Primary Examiner, Art Unit 2171